Simmons, C. J.
1. Where A and B entered into a contract whereby B agreed to deliver to A, at a specified time, a certain quantity of oil, and thereafter B sought an extension of time, but the parties did not agree upon the terms of the desired extension so as to make it binding upon both, and B still failed to deliver the oil, and A sued him for damages for not complying with the terms of the contract as the same would have been had the extension been actually agreed upon, A could not recover.
2. Alleged errors in the admission of evidence as to the amount of damages will not be considered in a case in which no damages at all can be recovered.

Judgment affirmed.


All the Justices concurring.